    Case 3:19-cv-00282-JPG Document 48 Filed 12/08/20 Page 1 of 1 Page ID #158




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CONNIE DAILEY,

                Plaintiff,

        v.                                                     Case No. 19-cv-282-JPG

 HSHS MEDICAL GROUP,

                Defendant.

                                           JUDGMENT

       This matter having come before the Court, and the Court having granted the plaintiff’s motion

for voluntary dismissal,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice.

                                            MARGARET M. ROBERTIE, Clerk of Court

Dated: December 8, 2020                     s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
